PER CURIAM.
We affirm Appellant's judgment and sentence. However, as the State properly concedes, the trial court was without jurisdiction to rule on Appellant's Florida Rule of Criminal Procedure 3.800(c) motion while his direct appeal was pending. See, e.g. , Liranzo-Cruzata v. State , 6 So.3d 114 (Fla. 2d DCA 2009) ; Mowatt v. State , 963 So.2d 348 (Fla. 4th DCA 2007). We therefore reverse the order denying Appellant's rule 3.800(c) motion and remand for the trial court to enter a new order on Appellant's aforementioned motion.
AFFIRMED, in part; REVERSED, in part; and REMANDED.
EVANDER, BERGER and WALLIS, JJ., concur.